Citation Nr: 0815533	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for polycystic kidney 
disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart problems, to 
include coronary artery disease and atrial fibrillation, to 
include as secondary to hypertension.

5.  Entitlement to service connection for blindness of the 
left eye, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2007.  A transcript of his 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran seeks service connection for hypertension.  He 
has asserted that his claimed heart conditions and left eye 
condition are secondary to hypertension.  Review of the 
record reveals that he has not been informed of the evidence 
and information necessary to support a claim of entitlement 
to secondary service connection.  

The Board also notes that at his December 2007 hearing, the 
veteran stated that he had been treated for 10 1/2 or 11 years 
at the Las Vegas VA Medical Center (VAMC).  The October 1992 
report of a kidney ultrasound is of record, and it is 
apparently from the Las Vegas VAMC.  However, it is unclear 
whether additional records were requested, or whether 
additional records are available.  In light of the veteran's 
report of having been treated at the Las Vegas VAMC for more 
than 10 years, the Board finds that additional records should 
be sought from that facility prior to appellate consideration 
of his claims.

The veteran is advised that if he has evidence that is 
pertinent to the claims on appeal, he should submit such 
evidence.

The Board having concluded that additional development is 
necessary in this case, the case is REMANDED for the 
following action:

1.  Provide the veteran notice of the 
evidence and information necessary to 
support a claim of entitlement to 
secondary service connection pursuant to 
38 C.F.R § 3.310.  Such notice should 
comply with the notification requirements 
of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (b), to include notice that the 
veteran should submit any pertinent 
evidence in his possession.  The veteran 
should be given the appropriate amount of 
time to respond.

2.  Obtain the veteran's clinical records 
from the Las Vegas VAMC and associate 
them with the claims folder.  

3.  Upon completion of the development 
described above, the RO should review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

4.  The AOJ should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AOJ 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






________________________________________________
HOLLY E. MOEHLMANN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



